DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fifth office action for application number 16/834,508, Adaptor for Medical Containers, filed on March 30, 2020.  This application is a continuation of application number 15/598,200 filed May 17, 2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "a hinge" in line 2 of claim 1 and "a latch" in line 3 of claim 1 are not provided from in the specification, however, the subject matter may be interpreted broadly from the drawings.
The disclosure is objected to because of the following informalities: the acronym "RFID" initially cited on page 5, line 33 should be spelled out.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,741,461 to Williamson et al., hereinafter, Williamson.  Williamson discloses an adaptor (50) for containers (90), however, capable of housing medical containers, comprising: a hinge (60) and a latch (21 and/or 70) to attach the adaptor to respective support (10 & 22), wherein the hinge comprises a projection (62), the projection is protruded into a semicircular shape toward one end of the adaptor, and a surface of the projection is configured to coincide with a pivoting surface (25 & 28) of the respective support, and the latch comprises a clipping projection (72) which project from a contact surface (71) for the respective support; wherein the one end of the adaptor is an end proximal to a dosing point; further comprising a zone (30) for the reception of syringes, bags, vials or bottles; wherein the clipping projection perpendicularly projects from the contact surface for the respective support; and further comprising a support (54 or 85) for one or more labels for each medical container in a zone close to the dosing point.
In regards to claims 5, 7, 9, 11, and 13, Williamson discloses an adaptor (50) for  containers (90), however capable of housing medical containers, comprising: a hinge (60) and a latch (21 and/or 70) to attach the adaptor to respective support (10), and on a contact surface (11) thereof with the respective support, two elongate tabs (12) situated in a zone immediately below the latch, wherein the hinge comprises a  projection (62), the projection comprises a rounded surface situated at one end of the 
Williamson discloses the claimed invention except for the limitation of two projections.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge in Williamson to have included two projections as opposed to one projection, since such a modification would have merely involved using two pieces of an item formerly formed in one piece which would not have yielded any unpredictable results, since it is well-known in the art of hinges to have multiple projections interconnecting with one or more pivoting surfaces to couple two items together ad merely an alternative and mechanically equivalent means for pivoting one object relative to another object.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of U.S. Patent No. 8,111,159 to Andreasson et al., hereinafter, Andreasson.  Williamson discloses the claimed invention except for the limitation of one or more label and the labels being RFID labels.
Andreasson teaches a medical device (12) or medical container (15) having an RFID label positioned on an outer surface of the device or container.
.
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. The rejection under 35 U.S.C. 103 is still applicable to claims 1, 3, 5-7, and 9 and now newly submitted claims 10-15.
In response to applicant's arguments that Williamson does not suggest every element of claim 1, the examiner disagrees. Previously form the claim language, it is difficult to ascertain what the term "the latch" is intended to project from, that is, does it project from the adaptor or support or does it comprise a portion from the support and a portion of the adaptor.  Based on the amendment to claim 1, it appears that the latch is intended to project from a support of the adaptor and connects to the respective support.  In the examiner's opinion, Williamson does indeed disclose this limitation as cited above in the rejection under 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 10,646,403 to Lizari Illarramendi et al. is directed to a device for loading medical containers.  U.S. Patent No. 9,589,226 to Elizondo, II is directed to RFID tag for a medication container closure.  U.S. Patent Application Publication No. 2016/0213566 to Jobstl et al. is directed to a container closure system having a RFID label.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            January 19, 2022